Citation Nr: 0909103	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1965 to 
November 1967.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia that, in part, 
denied the appellant's claim of entitlement to service 
connection for gastroesophageal reflux disease (GERD).

In February 2007, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board remanded the issue for 
additional development in July 2007, and the case was 
subsequently returned to the Board for appellate review.

In a decision dated January 29, 2008, the Board denied the 
appellant's claim for service connection for GERD.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  

A Joint Motion for Remand was submitted to the Court in 
October 2008.  An Order of the Court dated in that same month 
vacated the Board's decision.  The issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

As previously noted, an October 2008 Order of the Court 
vacated the Board's January 2007 decision to deny the 
appellant's claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).  The basis for the 
remand was that VA had failed in its duty to assist in that 
the medical opinion of record had failed to adequately 
address the question of whether the appellant's GERD was 
etiologically related to his active military service.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  On 
remand, the AMC/RO should obtain a medical opinion on this 
point.  

The United States Court of Appeals for the Federal Circuit 
has held that, in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

In addition, judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  On remand, 
the AMC/RO is to consider the applicability of the Allen 
decision to the question of whether the appellant's service-
connected diabetes mellitus disability has aggravated his 
claimed GERD.  Further development of the medical evidence 
and adjudication on this basis are therefore indicated.

The AMC/RO should obtain a medical opinion on these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private and VA or other government 
physicians and/or medical facilities that 
have provided him with any treatment for 
his claimed GERD since his separation 
from service.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.

2.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  After the AMC/RO completes any 
additional notification and/or 
development action deemed warranted by 
the record, the claims file should be 
given to an appropriate specialist (such 
as a gastroenterologist) for review in 
light of the questions of etiology 
presented in this case.  The reviewer 
should construct a detailed written 
history of the nature and extent of the 
appellant's gastrointestinal pathology, 
including a discussion of the 
epidemiology and symptomatology of the 
appellant's GERD.  The gastrointestinal 
specialist is to determine the onset, 
nature, clinical significance and 
severity of any documented 
gastrointestinal disorder.  

It is requested that the reviewing 
physician determine whether any of 
documented disorders of the 
gastrointestinal tract, including GERD, 
are etiologically related to the 
appellant's military service.  Based on 
the findings of the review of the medical 
evidence in the claims file, the reviewer 
should express her/his opinions 
concerning the questions below.  If the 
information sought cannot be determined 
or is not ascertainable, the reviewer 
should so state and explain why the 
question posed cannot be answered.  If it 
is determined that an examination is 
needed before the requested opinions can 
be rendered, the AMC/RO should schedule 
the appellant for such an examination.

Specifically, the reviewer must address 
the questions of:

a.  Whether the appellant's current 
GERD pathology is causally or 
etiologically related to his period 
of military service (November 1965 
to November 1967) or to some other 
cause or causes?  (It is not 
necessary that the exact causes 
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
gastroesophageal pathology is 
related to symptoms or signs he may 
have had in service (November 1965 
to November 1967)?

c.  Whether the appellant's current 
gastroesophageal pathology is 
related to symptoms and signs that 
may have occurred within one year of 
his service separation in November 
1967? and

d.  Whether any portion of the 
appellant's current gastroesophageal 
pathology is attributable to his 
service-connected diabetes mellitus 
disability or to some other cause or 
causes or combination thereof?  If 
the reviewer does find that any 
portion of the appellant's GERD is 
attributable to his diabetes 
mellitus disability, the examiner 
should identify the specific 
amount/proportion of additional 
gastroesophageal pathology that is 
related to the diabetes mellitus 
disability.

4.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewing physician's report.  If the 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439 (1995).  The AMC/RO 
should ensure that direct, presumptive 
and secondary theories of service 
connection are considered.

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

